Citation Nr: 1705013	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-00 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating higher than zero percent prior to January 20, 2010, and to a rating higher than 10 percent as of March 1, 2010, for hallux valgus of the right foot.

2.  Entitlement to an increased evaluation of hallux valgus of the left foot, currently evaluated as 10 percent disabling.

3.  Entitlement to a temporary 100 percent evaluation due to a service-connected left foot surgery requiring convalescence in January 2003.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1968.

The matter comes before the Board of Veterans' Appeals ("Board") on appeal from a February 2008 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio.

This appeal was processed electronically using the Veterans Benefits Management System.  Additionally, a review of the Virtual VA electronic case management system reveals additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  Prior to January 20, 2010, the Veteran did not have a history of surgery for right foot hallux valgus or severe hallux valgus equivalent to amputation of the great toe.

2.  Effective March 1, 2010, the Veteran has been assigned the maximum rating of 10 percent for his right foot hallux valgus.

3.  The Veteran has been assigned the maximum rating of 10 percent for his left foot hallux valgus.

4.  The January 2003 left foot toe surgery and convalescent period, which forms the basis of the Veteran's claim for temporary total rating, occurred more than one year prior to the date of the claim, which was received in October 2007.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than zero percent for right foot hallux valgus prior to January 20, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2016).

2.  A rating higher than 10 percent for right foot hallux valgus, which was assigned effective March 1, 2010, is not available as a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2016).

3.  A rating higher than 10 percent for left foot hallux valgus is not available as a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2016).

4.  The criteria for a temporary 100 percent rating based on the need for convalescence due to left foot toe surgery, have not been met.  38 C.F.R. §§ 3.400(o)(2), 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Review of the letters issued to the Veteran prior to the initial adjudication reveal that they were adequate as to the increased ratings in appellate status and there has been no assertion by the representative or Veteran to the contrary.

Regarding the duty to assist, the evidence contains the necessary documentation regarding the surgery in question.  The evidence of record is adequate, to include the medical evidence regarding the severity of these disabilities, to adjudicate these appeals without further development.  In the Board's judgment, the evidence of file is adequate to address this issue.  See 38 C.F.R. § 3.159.

II.	Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261 - 62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

In increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such claims, VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); Hart, 21 Vet. App. at 509; Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2016).

These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 - 07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable DC pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2016).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.	Right Foot Hallux Valgus

Prior to January 20, 2010, the Veteran's right foot hallux valgus was assigned a noncompensable rating under 38 C.F.R. § 4.71a, DC 5280, which pertains to unilateral hallux valgus (i.e. hallux valgus of only one foot).  In January 2010, the Veteran underwent a bunionectomy (bunion surgery) for his right foot.  Between January 20, 2010 and March 1, 2010, the Veteran's right foot hallux valgus was assigned a temporary disability rating at 100 percent based on his bunionectomy, which necessitated convalescence.  Since March 1, 2010, the Veteran's right foot hallux valgus has been assigned a rating of 10 percent.  Under DC 5280, unilateral hallux valgus is assigned a 10 percent rating when it has been operated on with resection of the metatarsal head.  Id.  A 10 percent rating may also be assigned under DC 5280 for severe unilateral hallux valgus if it is equivalent to amputation of the great toe.  Id. 

An October 2007 VA examination indicates that the Veteran had not had any surgery on his right foot at that point.  The VA examiner reported that the Veteran's pain and stiffness to the feet had been progressive and increasing throughout the years, but the Veteran denied swelling, heat or redness. 

A July 2014 VA podiatrist note confirms that that the Veteran did not have surgery on the right foot prior to January 2010.  Specifically, the podiatrist noted that the Veteran has a history of one surgery on the right foot for his bunion and hammertoe, and that he has been doing well.

A July 2015 VA examination report reflects that since the January 2010 surgery, the Veteran reported a little bit of numbness, but no pain, tingling or swelling in his right foot.  The VA examiner also noted that the Veteran did not experience any functional loss during flare-ups or when his right foot was used repeatedly over a period of time.

Under DC 5280, the highest rating available for right foot hallux valgus is 10 percent.  See 38 C.F.R. § 4.71a.  However, a compensable rating for the Veteran's right foot hallux valgus is not warranted at any time prior to January 20, 2010 because the evidence reflects that the Veteran did not have a history of surgery of the metatarsal head or severe unilateral hallux valgus that is equivalent to amputation of the great toe.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 202.  The provisions of DeLuca only apply when a DC is predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  As DC 5280 is not based on limitation of motion, the Deluca criteria do not apply.  The Board has also considered section 4.59, which states, in relevant part, that it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  This regulation cannot provide an independent basis for a compensable rating.  See Sowers v. McDonald, 27 Vet. App. 472, 481 - 82 (2016) (citing Petitti v. McDonald, 27 Vet. App. 415, 424 (2015)).  Rather, it must be read in conjunction with, and subject to, the applicable DC.  Id. at 479.  In this case, the only DC applicable to hallux valgus is DC 5280.  See Copeland v. McDonald, 27 Vet. App. 333, 336 (2015).  DC 5280 only provides for a compensable rating when there is severe hallux valgus equivalent to amputation of the great toe or when it has been operated with resection of the metatarsal head.  See 38 C.F.R. § 4.71a.  Section 4.59 cannot be used to circumvent these specific criteria for a compensable rating for hallux valgus.  See Sowers, 27 Vet. App. at 481 - 82 (noting that § 4.59 employs conditional language that must be read in conjunction with the appropriate DC to be understood, and cannot be used to circumvent the statutory and regulatory framework of the rating schedule).  

Prior to January 2010, the Veteran's right foot hallux valgus was not manifested by severe hallux valgus equivalent to amputation of the great toe, and had not been operated on with resection of the metatarsal head.  Thus, reading section 4.59 in conjunction with DC 5280, which is the only applicable DC, a compensable rating may not be assigned prior to January 2010.  As of March 2010, the maximum rating has been assigned for hallux valgus under DC 5280.  Accordingly, as of March 2010, a higher rating may not be assigned based on functional loss, including due to pain.  See Johnson, 9 Vet. App. at 9.  Rather, the 10 percent rating already contemplates such functional loss.  

Furthermore, referral for extraschedular consideration of the Veteran's right foot hallux valgus is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  DC 5280 applies specifically to the Veteran's disorder.  See 38 C.F.R. § 4.71a.  A comparison of the Veteran's right foot hallux valgus to the schedular criteria does not show that his disability presents an exceptional or unusual disability picture.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114; Johnson,  9 Vet. App. at 9.  Finally, and in the alternative, related factors such as marked interference with employment or frequent periods of hospitalization as a result of his disability is not shown, and thus the second step of the inquiry is not satisfied.  See id.  Therefore, the evaluation of right foot hallux valgus will not be referred for extraschedular consideration. 

Accordingly, the criteria for a 10 percent rating, but no higher, is only warranted for the Veteran's service-connected right foot hallux valgus, effective March 1, 2010.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.	Left Foot Hallux Valgus

The Veteran's left foot hallux valgus has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5280.  As noted above, unilateral hallux valgus is assigned a 10 percent rating when it has been operated on with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.

As a result of his left foot hallux valgus diagnosis, the Veteran underwent a bunionectomy for his left foot in January 2003.  Subsequently, in April 2014, the Veteran had surgery on his left foot for resection of metatarsal head.

Because the maximum rating has already been assigned for hallux valgus under DC 5280, a higher rating may not be assigned based on functional loss, including due to pain.  See Johnson, 9 Vet. App. at 9.  Rather, the 10 percent rating already contemplates such functional loss.

Referral for extraschedular consideration of the Veteran's left foot hallux valgus is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111 at 114.  DC 5280 precisely applies to the Veteran's left foot hallux valgus.  See 38 C.F.R. § 4.71a.  A comparison of the Veteran's left foot hallux valgus to the schedular criteria does not show that his disability presents an exceptional or unusual disability picture.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114; Johnson, 9 Vet. App. at 9.  Finally, and in the alternative, related factors such as marked interference with employment or frequent periods of hospitalization as a result of his disability is not shown, and thus the second step of the inquiry is not satisfied.  See id.  Therefore, the evaluation of left foot hallux valgus will not be referred for extraschedular consideration. 

Thus, the preponderance of the evidence weighs against the claim and thus, the criteria for a rating higher than 10 percent rating is not warranted.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.	Temporary Total Rating for Convalescence due to a 
Service- Connected Disability

 The Veteran seeks entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30, based on the need for convalescence following his January 2003 surgery on his left foot toe.

The law provides that a temporary total rating shall be assigned for a period of one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2016).  Entitlement to a temporary total convalescence rating is effective on the date the veteran enters the hospital.  38 C.F.R. § 3.401(h)(2) (2016).

In this case, the evidence of record corroborates the Veteran's assertion that he underwent left foot toe surgery in January 2003.  However, the Veteran submitted his claim for a temporary total rating four and-half years after his left foot toe surgery, in October 2007.  The period on appeal cannot date back to more than one year prior to the date of claim.  See 38 U.S.C. § 5110(b)(2) ("The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."); 38 C.F.R. § 3.400(o).  Since the surgery and convalescent period occurred more than one year prior to October 2007, the period of convalescence is not covered by the time period on appeal.

The Board notes that the legislative and public policy purpose of providing a temporary total rating benefit is to provide Veterans with a subsistence support during convalescence, when employment is precluded.  To accomplish this purpose, the claim for that benefit sought must be filed in proximity to the need for subsistence support.  In any regard, the Board is without authority to disregard controlling law and regulations, even to achieve what it perceives to be an equitable result.  Accordingly, the Veteran's claim for entitlement to a temporary total disability rating for convalescence under the provisions of 38 C.F.R. § 4.30 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a compensable evaluation of right foot hallux valgus prior to January 20, 2010 is denied.

Entitlement to an increased evaluation of right foot hallux valgus, effective March 1, 2010, is denied.

Entitlement to an increased evaluation of left foot hallux valgus, currently evaluated at 10 percent disabling, is denied.

Entitlement to a temporary 100 percent evaluation due to treatment for a service-connected left foot disability requiring convalescence in January 2003 is denied.



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


